Appeal from an order of the Supreme Court, Erie County (Erin M. Peradotto, J.), entered March 21, 2005. The order, among other things, granted plaintiff s motion for temporary exclusive possession of the marital residence.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Kelly v Kelly, 19 AD3d 1104 [2005], appeal dismissed 5 NY3d 847 [2005], rearg denied and lv dismissed in part and denied in part 6 NY3d 803 [2006]). Present — Pigott, Jr., P.J., Hurlbutt, Martoche, Smith and Green, JJ.